Citation Nr: 9916293	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-39 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected cluster headaches.  

2.  Entitlement to a temporary total compensation rating for 
hospitalization from March 25 to April 5, and from April 8 to 
30, 1993, under the provisions of 38 C.F.R. § 4.29.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1970 and from September 1981 to September 1985.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision that denied an increased rating for the veteran's 
headaches, and a February 1994 rating decision that denied a 
temporary total rating for hospitalization from March 25 to 
April 5, and from April 8 to 30, 1993.  A personal hearing at 
the RO was conducted in March 1993.  The Board remanded the 
appeal to the RO in October 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected headaches are manifested 
by daily headaches which are well controlled with medications 
and a TENS unit; very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability has not been demonstrated.  

3.  The veteran's hospitalization from March 25 to April 5, 
and from April 8 to 30, 1993, was for detoxification and 
treatment for multiple substance abuse; hospital care was not 
required during those periods for the veteran's service-
connected headaches disorder.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected cluster headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §  4.7, Diagnostic Code 8199-8100 (1998).  

2.  The requirements for the assignment of a temporary total 
hospital rating based on periods of hospitalization from 
March 25 to April 5, and from April 8 to 30, 1993, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.29 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

When examined by VA in June 1992, the veteran complained of 
recurrent headaches for the past 10 years.  The veteran 
stated that he had headaches every day and was taking 
Fiorinal three times a day.  He denied any nausea, vomiting, 
visual problems, or watering of the eyes or nose.  The 
examiner indicated that the veteran had had a CT scan a year 
earlier which was reportedly normal.  

On examination, the veteran was well nourished and developed.  
Examination of the veteran's head, eyes, ears, nose, and 
throat were all normal.  Likewise, there were no 
abnormalities involving his heart, lungs, abdomen, or 
extremities.  The veteran's gait was normal, and there was no 
evidence of focal neurologic deficits.  The diagnosis was 
history of recurrent headaches, virtually daily with an 
underlying diagnosis not made.  The examiner noted that the 
veteran had a history of panic attacks and a diagnosis of a 
nonspecific neurologic disorder as the cause of his 
headaches.  The examiner commented that despite the veteran's 
reported history of cluster headaches, this was unlikely as 
the veteran did not have either cluster or migraine symptoms.  
The examiner opined that the underlying cause was probably a 
recurrent tension headache process which was consistent with 
the veteran's history of anxiety and panic attacks for which 
he took Xanax.  

VA outpatient records entered into the record in August 1992 
show treatment for numerous medical problems from 1990 to 
April 1992, including headaches, musculoskeletal pain, and 
anxiety.  The records show that the veteran was treated with 
numerous medications for his various medical problems, 
including Darvon, Darvocet, Percocet, Xanax, and Fiorinal.  

In April 1992, the veteran reported that he had been feeling 
very anxious since the death of his father and had obtained 
Xanax and Fiorinal from a private physician to treat the 
situation.  The examiner indicated that it appeared that the 
veteran wanted to have the two prescriptions refilled and be 
gone.  The veteran did not mention any of his symptoms to 
start with and simply put the two bottles of medications on 
the table.  The examiner noted that a review of his charts 
showed that the veteran had been detoxified at the request of 
the Altoona VA because the veteran had become dependent on 
these medications.  The veteran's addiction dated back many 
years and included such medications as Clonopin, Atarax, and 
Fiorinal.  The veteran was also noted to have an alcohol 
problem which appeared to be more like intermittent abuse 
than dependence.  The veteran was advised and confronted with 
his going back to medications which he was so laboriously 
withdrawn from during detoxification.  He had very concrete 
thoughts about medication.  The veteran did not display any 
overt anxiety which he claimed was because of the medication 
that he was taking.  He was advised to reconsider 
detoxification and rehabilitation and was referred for 
consultation regarding the rehab program.  The assessment was 
Fiorinal and alcohol abuse, possibly intermittent.  

At a personal hearing before the RO in March 1993, the 
veteran testified that he was hospitalized at VA medical 
facilities from March 25 to April 30, 1993, for 
detoxification and treatment from prescription drug abuse 
which he was taking for his service-connected headache 
disorder.  The veteran stated that he was admitted to the 
Altoona VA Medical Center for detoxification from March 25 to 
April 5, 1993, and then sent to the VA hospital in Butler, PA 
for treatment from April 8 to 30, 1993.  The veteran 
testified that he took Xanax for anxiety and was recently 
prescribed Darvocet for his headache disorder and back pain.  
The veteran reported that he had not worked since the 1980's, 
when the electronic firm where he was employed went bankrupt.  
He was of the opinion that his anxiety prevented him from 
maintaining any type of gainful employment at the present 
time.  

VA medical records show that the veteran was referred from 
Altoona VA Medical Center for detoxification prior to 
admission to the Substance Abuse Treatment Unit at Butler VA 
Medical (VAMC) Center for abuse of Darvon and Xanax.  The 
veteran was admitted to the Butler VAMC on April 8th for 
mixed substance abuse and was discharged on April 30, 1993.  
The veteran had no specific complaints on admission, and no 
pertinent complaints, treatment, or abnormalities referable 
to the service-connected headache disorder were noted during 
his hospital stay.  The diagnoses at discharge included mixed 
substance dependence and abuse, atypical neurodermatitis, 
anxiety and depression, and paranoid personality disorder.  

Records from the Social Security Administration received in 
April 1996, show that the veteran was awarded disability 
benefits in October 1995.  The Social Security Decision 
indicated that the veteran was disabled due to major 
depression, recurrent, with features of panic, schizoid 
personality disorder with features of inadequacy and migraine 
headaches.  

VA medical records from 1992 to 1997 show that the veteran 
was seen on numerous occasions for various medical problems 
including headaches.  A progress note in June 1993, indicated 
that the veteran's headaches had improved since replacing his 
"out-of-date" glasses.  The veteran reported that his 
headaches were at a level of about 2 out of 10, but that they 
sometimes were as bad as 4-7 out of 10.  In November 1993, 
the veteran reported that his headaches were generally at 
about 4-5 out of 10, but in November his headaches increased 
and he rated them 9/10.  The veteran reported that a private 
physician had prescribed Fioricet which gave him an entire 
days relief.  In February 1994, the veteran rated his 
headaches as generally 1-2 out of 10, and 6-7 out of 10 at 
their worst.  He reported taking Fioricet the night before 
for a headache that he rated as a 9/10, and got immediate 
relief.  In June 1994, the veteran reported having only a 
couple of bad headaches (rated 9/10) since his last visit in 
February 1994.  In February 1995, the veteran reported that 
his headaches were "OK," as long as he took a Fiorinal 
tablet everyday, and that he had gone as long as 2 days 
without one.  He reported that he had about 7-10 "bad" 
headaches a month that he rated as 8-9 out of 10.  The 
veteran rated his present headache at 1-11/2 out of 10.  In 
June 1995, the veteran reported his headaches as 4-5 out of 
10 and that he had become "pretty much used to it."  He 
only had two bad episodes that he rated 8-9 out of 10.  The 
examiner indicated that the veteran's headaches seemed to be 
improving, and that he was to return to the clinic in 5 
months.  

In November 1995, the veteran reported that his headaches 
were no worse since his medication dosage was reduced in 
June, and that the highest pain level since then was 7-8 out 
of 10.  The veteran also reported a headache that began a 
couple of hours earlier that he rated as 5-6 out of 10.  The 
examiner indicated that the veteran's headaches seemed to 
have recently worsened to a level of about 4-5 out of 10 
since the dosage of "Calan" had been decreased in June.  
The examiner noted that the veteran was getting Fiorinal from 
a private physician and discouraged the veteran from taking 
Fiorinal/Fioricet.  In March 1996, the veteran reported that 
his headaches were at a level of about 5-6 out of 10, and 
that they lasted about a half a day.  The veteran also 
reported that Fiorinal made it tolerable.  In April 1996, the 
veteran was given a Tens unit and instructed on usage of the 
unit.  In July 1996, the veteran complained of having a minor 
headache, and was instructed on the use of the  unit.  The 
veteran reported that he was doing well.  Even though the 
TENS unit had initially caused an increase in his headaches, 
he now had "good relief" with the unit.  In January 1997, 
the veteran reported that he had a minimal headache at 
present, and that he had good relief with the  unit.  The 
veteran rated his pain level at around 3-4 out of 10.  

A letter from a psychologist, F. K. Schmidt, dated and 
received in February 1997, indicated that the veteran had 
been seen informally for psychiatric complaints, but that no 
formal record had been opened for the veteran.  

Received in April 1997, were numerous copies of VA medical 
records for treatment from 1992 to 1997.  These records show 
treatment primarily for psychiatric problems and smoking 
addiction.  Other than reference by way of history, the 
records did not reflect any treatment for headaches.  

Copies of private medical records for treatment of numerous 
problems from 1992 to 1997 at the West Main Medical Center 
were received in April 1997.  The records indicated that the 
veteran was seen periodically for headaches, and that he was 
prescribed several medications at various times, including 
Darvocet, Fiorinal, and Fioricet.  The reports did not 
include any specific findings or descriptions of the 
veteran's headaches.  

A letter from T. Khawja, M.D., of the West Main Medical 
Center, received in May 1997, indicated that the veteran's 
medical records had been forwarded to the VA in March 1997.  
Dr. Khawja also reported that Dr. Gary Cannon (identified as 
a treating physician by the veteran) was no longer practicing 
at that facility.  Dr. Khawja reported that the veteran was 
last seen in February 1997 for follow-up from an emergency 
room visit for back pain.  The veteran's past medical history 
included persistent headaches, and treatment with Fiorinal.  

On VA neurological examination in May 1997, the examiner 
noted the veteran had sustained several fractures in the left 
orbital ridge from a karate kick in 1972, and that the 
veteran began to experience severe pulsatile bifrontal 
headaches in 1981.  The headaches were not associated with 
scintillating scotomata (the examiner noted that the veteran 
reported a positive scotomata in his left eye that began 
several years earlier, but that this was not associated with 
his headaches).  The veteran's headaches were not accompanied 
by nausea, vomiting, or focal weakness.  The veteran reported 
that his headaches were "under control" and had been for 
the past year with the use of a  unit and Fiorinal.  The 
examiner noted that while the veteran's headaches were not 
correlated with focal sensory symptoms, he did have 
intermittent numbness and paresthesia along the lunar aspect 
of both forearms, extending into the 4th and 5th digits.  
These symptom were exacerbated by cervical extension with 
lateral rotation, worse when sleeping.  The veteran also had 
other neurological findings into his lower extremities, back 
pain, and blurred vision; the veteran indicated that he was 
very nearsighted and that his vision had declined subtlety 
over the last two months.  The veteran reported chronic poor 
sleep and appetite but currently denied depressed mood, 
hopelessness, helplessness, or suicidal ideation.  The 
veteran reported panic attacks twice a day, which were well 
controlled with medication.  

On examination, the veteran was quite slender with marked 
wasting in the bitemporal regions; his vital signs were 
stable.  A general examination revealed a possible trace of 
facial asymmetry attributed to the previous trauma in 1972.  
Temporal pulses were full, bilaterally, and the pupils were 
equal, round, regular and reacted to light and accommodation.  
Neurological examination revealed cranial nerve function was 
intact, and that the veteran had full visual fields.  
Extraocular movements and corneal reflexes were intact.  The 
veteran's palate moved symmetrically.  Motor sensory 
examination revealed bitemporal and mild generalized wasting, 
but no focal atrophy was detectable at the thenar or 
hypothenar eminences.  There were no fasciculations or 
tremors.  Pronator drift was negative and strength was 5/5 
symmetrically, both proximally and distally.  Sensory 
examination revealed intact temperature and proprioceptive 
sensation, but vibratory sensation appeared to be impaired 
diffusely, especially distally.  The impression included 
chronic, but well-controlled, frontal headaches.  The report 
also indicated that the veteran failed to report for 
additional scheduled examinations, including x-ray studies 
and a CT scan of his skull.  

In December 1998, the claims folder was returned to the VA 
physician who conducted the examination in May 1997 for a 
response to the question of functional loss due to pain.  The 
examiner indicated that he had again reviewed the claims 
folder and his earlier examination report.  The examiner 
noted that the veteran had reported that his headaches were 
"under control" for the year prior to the May 1997 VA 
examination with use of the  unit and medication and 
concluded that there was no functional loss, limitation or 
economic inadaptability due to the veteran's headaches.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected headaches are more severe than 
currently evaluated.  Therefore, he has established well-
grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations, VA and private medical records have been 
obtained, and he has provided testimony at a personal hearing 
before the RO in March 1993.  The record is complete and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Headaches

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole-recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet.App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

The veteran is currently assigned a 30 percent evaluation for 
his service-connected headache disorder under the provisions 
of Diagnostic Code 8100 for migraine headaches, which 
provides as follows:  
Migraine:  
  With very frequent completely prostrating and prolonged 
   attacks productive of severe economic 
inadaptability...............................  50
  With characteristic prostrating attacks occurring on an 
average 
   once a month over last several months................................................  30
  With characteristic prostrating attacks averaging one in 2 
   months over last several months........................................................  10
  With less frequent 
attacks.........................................................................    0 

The evidence shows that the veteran has headaches on a daily 
basis with occasional exacerbations.  There is no medical 
evidence which shows that these exacerbations are completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability such as to warrant a 50 percent 
disability rating.  Medical examiners have indicated that the 
veteran does not have the typical symptomatology associated 
with migraines such as aura, scotoma, photosensitivity, 
nausea, or vomiting.  The extensive medical evidence 
associated with the claims file shows that his headaches are 
well controlled with medication and a  unit.  As indicated 
above, disability ratings compensate impairment in earning 
capacity due to a service-connected disorder.  The taking of 
prescription medication, in and of itself, is not a criteria 
for an increased rating for headaches. 

The Board notes that the veteran was awarded disability by 
the Social Security Administration.  However, the decision 
indicated that the award was based primarily on the veteran's 
inability to perform work involving more than minimal contact 
with co-workers, supervisors or the general public; involving 
sustained concentration or the ability to stay on task; 
involving the performance of tasks which were more than 
simple, repetitive and routine in nature; and involving tasks 
perceived as stressful by the veteran.  Headaches were only 
one of several medical problems causing his total disability 
for Social Security disability purposes.  Based on a review 
of the entire claims file, the Board finds that the medical 
evidence does not show the presence of more severe and 
frequent symptomatology such as would warrant a 50 percent 
disability rating.  Accordingly, the Board finds that an 
increased rating in excess of the 30 percent currently 
assigned for the veteran's service-connected headaches has 
not been demonstrated.  

Hospitalization

Initially, the Board notes that the veteran asserts, in 
essence, that his hospitalization from March 25 to April 5 
and from April 8 to 30, 1993 should be considered one 
continuous period of hospitalization for treatment of drug 
abuse secondary to his service-connected headache disorder.  
In light of the decision hereinbelow, resolution of whether 
the veteran's hospitalizations were separate periods or one 
continuous period of hospitalization is not necessary in 
connection with this appeal.  

The ratings for service-connected disabilities requiring 
hospitalization or observation provides as follows:  

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established that a service-connected 
disability [emphasis added] has required 
hospital treatment in a Department of 
Veterans Affairs or an approved hospital 
for a period in excess of 21 days or 
hospital observation at Department of 
Veterans Affairs expense for a service-
connected disability for a period in 
excess of 21 days.  

(a)	Subject to the provisions of 
paragraphs (d), (e), and (f) of this 
section this increased rating will be 
effective the first day of continuous 
hospitalization and will be terminated 
effective the last day of the month of 
hospital discharge (regular discharge or 
release to non-bed care) or effective the 
last day of the month of termination of 
treatment or observation for the service- 
connected disability.  A temporary 
release which is approved by an attending 
Department of Veterans Affairs physician 
as part of the treatment plan will not be 
considered an absence.  

(1)	An authorized absence in excess 
of 4 days which begins during the 
first 21 days of hospitalization 
will be regarded as the equivalent 
of hospital discharge effective the 
first day of such authorized 
absence.  An authorized absence of 4 
days or less which results in a 
total of more than 8 days of 
authorized absence during the first 
21 days of hospitalization will be 
regarded as the equivalent of 
hospital discharge effective the 
ninth day of authorized absence.  

(2)	Following a period of 
hospitalization in excess of 21 
days, an authorized absence in 
excess of 14 days or a third 
consecutive authorized absence of 14 
days will be regarded as the 
equivalent of hospital discharge and 
will interrupt hospitalization 
effective on the last day of the 
month in which either the authorized 
absence in excess of 14 days or the 
third 14 day period begins, except 
where there is a finding that 
convalescence is required as 
provided by paragraph (e) or (f) of 
this section.  The termination of 
these total ratings will not be 
subject to § 3.105(e) of this 
chapter.  

(b)	Notwithstanding that hospital 
admission was for disability not 
connected with service, if during such 
hospitalization, hospital treatment for a 
service-connected disability is 
instituted and continued for a period in 
excess of 21 days, the increase to a 
total rating will be granted from the 
first day of such treatment.  If service 
connection for the disability under 
treatment is granted after hospital 
admission, the rating will be from the 
first day of hospitalization if otherwise 
in order.  

(c)	The assignment of a total disability 
rating on the basis of hospital treatment 
or observation will not preclude the 
assignment of a total disability rating 
otherwise in order under other provisions 
of the rating schedule, and consideration 
will be given to the propriety of such a 
rating in all instances and to the 
propriety of its continuance after 
discharge.  Particular attention, with a 
view to proper rating under the rating 
schedule, is to be given to the claims of 
veterans discharged from hospital, 
regardless of length of hospitalization, 
with indications on the final summary of 
expected confinement to bed or house, or 
to inability to work with requirement of 
frequent care of physician or nurse at 
home.  

(d)	On these total ratings Department of 
Veterans Affairs regulations governing 
effective dates for increased benefits 
will control.  

(e)	The total hospital rating if 
convalescence is required may be 
continued for periods of 1, 2, or 3 
months in addition to the period provided 
in paragraph (a) of this section.  

(f)	Extension of periods of 1, 2 or 3 
months beyond the initial 3 months may be 
made upon approval of the Adjudication 
Officer.  

(g)	Meritorious claims of veterans who 
are discharged from the hospital with 
less than the required number of days but 
need post-hospital care and a prolonged 
period of convalescence will be referred 
to the Director, Compensation and Pension 
Service, under § 3.321(b)(1) of this 
chapter.  

38 C.F.R. § 4.29 (1998)  

In order to receive VA compensation benefits for 
hospitalization under the provisions of 38 C.F.R. § 4.29, the 
evidence must show that hospital treatment was necessitated 
for a service-connected disability.  In the instant case, the 
veteran argues, in essence, that his prescription drug abuse, 
for which he was treated during the period in question, was 
related to a service-connected disability.   

Initially, it is noted that the veteran was treated at the 
Butler VAMC for detoxification prior to being referred to 
Altoona VA Medical Center where he entered the Substance 
Abuse Treatment Unit for abuse of Darvon and Xanax.  These 
records do not indicate that the service connected headache 
disability required medical treatment in a hospital.  Even if 
the veteran were given medication during the hospitalizations 
to control the headaches, this fact does not establish that a 
hospital setting was required to administer the medication. 

Moreover, compensation is not payable for substance abuse, 
whether alleged to have been incurred in service or to have 
been secondary to a service connected disability.  Section 
8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 
1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended former 38 U.S.C. §§ 310 and 331 (now designated §§ 
1110 and 1131), effective for claims filed after October 31, 
1990, to prohibit the payment of compensation for any 
disability that is a result of a veteran's own abuse of 
alcohol or drugs (a "substance-abuse disability").  Section 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose account benefits are claimed.  Pursuant to § 8052, 
in claims filed after October 31, 1990, disability resulting 
from a veteran's own alcohol or drug abuse cannot be service 
connected.  VAOPGCPREC 11-96.  This legislation  prohibits 
granting compensation for alcohol and drug abuse.  The claim 
before the Board is a claim for compensation, filed after 
October 31, 1990.  

Although 38 C.F.R. § 3.310(a) (1998), which allows secondary 
service connection for a disability that is proximately due 
to or the result of a service-connected disease or injury 
does not reflect § 8052's prohibition on the payment of 
compensation for a substance-abuse disability whatever its 
origin, § 3.310(a), an administrative regulation, may not 
authorize what § 8052, a statutory provision, prohibits.  See 
American Bankers Ass'n v. Connell, 686 F.2d 953 (D.C. Cir.), 
cert. denied, 444 U.S. 920 (1979).  In short, compensation is 
not payable for substance abuse incurred in or aggravated by 
service or proximately due to or the result of or aggravated 
by a service connected disability.  This should be compared 
to the holding in Barela v. West, 11 Vet.App. 280 (1998), 
wherein it was determined that although 38 U.S.C. § 1110 
prohibits the payment of "compensation" for disability due to 
alcohol and drug abuse, it does not bar an award of secondary 
service connection for disability due to abuse of alcohol or 
drugs.  The issue before the Board is entitlement to 
compensation and not service connection.  Thus, it is 
unnecessary to discuss whether service connection is 
warranted for substance abuse.  


ORDER

An increased rating for service-connected cluster headaches 
is denied.  

Entitlement to a temporary total hospital rating under the 
provisions of 38 C.F.R. § 4.29 is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

